DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A, claims 1 and 8-15 in the reply filed on 12/09/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the antenna of claim 12 and the transmitter positioned in a blood vessel of an arm or a neck of a subject in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensor unit which measures a pressure…” and “an intracranial pressure measuring unit which measures an intracranial pressure based on the measured pressure” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 8-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 1 positively recites “the sensor unit is positioned to be adjacent to a cerebral parenchyma” and claim 14 positively recites “the transmitter is positioned in a blood vessel of an arm or a neck of the subject” Applicant’s specification at [0002] provides evidence that the cerebral parenchyma and blood vessel of an arm or a neck of the subject can be that of a human person. Applicant may be able to overcome this rejection by modifying the limitation to be intended use, such as “the sensor unit is configured to be positioned to be adjacent to a cerebral parenchyma.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 1, 14 and 15 are indefinite because they are directed toward an apparatus, but also positively recites method steps. A claim may only be directed to one statutory category (see MPEP 2173.05(p), part II). However, an apparatus claim may contain functions related to method steps if those functions are written in a way to imply “intended use,” such as elements of the apparatus being “configured to” perform those method steps either by the structure of an element, interactions between elements, or some combination thereof. Applicant may want to review MPEP 2114 for guidance on how functional limitations are interpreted within apparatus claims.
In order to further prosecution, “wherein the sensor unit is positioned to be adjacent to a cerebral parenchyma” in claim 1 will be interpreted as equivalent to “wherein the sensor unit is [configured to be] position[ed] to be adjacent to a cerebral parenchyma,” the limitations in claim 14 will be interpreted as equivalent to “the transmitter is [configured to be] positioned in a blood vessel of an arm or a neck of the subject,” and the limitations in claim 15 will be interpreted as equivalent to “the wire unit is [configured to] position the sensor unit” and “the wire unit is [configured to be] separated and withdrawn from the cerebral blood vessel.”
Claims 8-13 are indefinite for depending on and failing to further clarify the indefinite subject matter of claim 1.
Claim 9 is further indefinite, because it is unclear how the first coil unit and the second coil unit obstruct a blood flow toward the sensor unit. First, obstructing typically means preventing or inhibiting flow, not directing a flow towards something. Second, blood only flows in one direction, so it’s unclear how coils on opposite ends of a sensor unit (claim 8) can both 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160310077 A1 to Hunter, et al. (hereinafter Hunter) in view of US 20070167867 A1 to Wolf.

a sensor unit (stent comprising sensors 10) which measures a pressure at a predetermined position in a cerebral blood vessel of a subject ([0015, 0086, 0196, 0203], sensors 10 can be disposed within a stent, and comprise pressure sensors for measuring a pressure at a predetermined location, such as in cerebral vasculature) (Fig 11);
a wire unit (guidewire) which is connected to the sensor unit and inserted into the subject to position the sensor unit at the position [0599] (Fig 33B); and
an intracranial pressure measuring unit (82) ([0015, 0196, 0203], sensors 10 are pressure sensors configurable for measuring intracranial pressure when place within cranial vasculature, and data-receiving device 82 is configurable for receiving an processing the intracranial pressure data received from the sensor in order to display the sensor data directly, or make a recommendation or warning in response to the sensor data) (Fig 4).
wherein the sensor unit is positioned to be adjacent to a cerebral parenchyma ([0196], cerebral parenchyma is the functional tissue of the brain. Cerebral vasculature is adjacent to cerebral parenchyma in order to provide blood to the cerebral parenchyma. Therefore, the sensor unit (10) is configurable to be positioned to be adjacent to a cerebral parenchyma by being disposed within vasculature adjacent to the cerebral parenchyma, specifically cerebral vasculature).
However, Hunter does not teach the intracranial pressure measuring unit is configured to measure an intracranial pressure based on the measured pressure.
Wolf teaches an intracranial pressure measuring unit (440) is configured to measures an intracranial pressure based on measured pressure [0118, 0136] (Fig 14).


Regarding claim 12, Hunter in view of Wolf teach the intracranial pressure measuring device of claim 1, and Hunter further teaches the sensor unit includes an antenna (22) for transmitting a measurement result [0106] (Fig 4), the antenna transmits the measurement result to the intracranial pressure measuring unit (82) in a wireless manner [0132] (Fig 4).
However, Hunter does not teach the intracranial pressure is measured based on the measurement result.
Wolf teaches intracranial pressure is measured based on the measurement result [0113, 0118, 0136] (Fig 14).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Hunter to have the intracranial pressure is measured based on the measurement result, because doing so would have the predicable result of having the device configurable to determine and report intracranial fluid pressure, as recognized by Wolf [0017].

Regarding claim 15, Hunter in view of Wolf teach the limitations of claim 1, and Hunter further teaches the wire unit (guidewire) positions the sensor unit at a predetermined position in the cerebral blood vessel of the subject ([0204, 0599], sensors 10 can be disposed within a stent, mounted on a guidewire for position the stent, and comprise pressure sensors for measuring a .

Claim 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Wolf as applied to claim 1 above, and further in view of US 20060079740 A1 to Silver, et al. (hereinafter Silver).
Regarding claim 8, Hunter in view of Wolf teach the limitations of claim 1, however they do not teach a first coil unit positioned at one side in a direction in which the sensor unit is inserted into the subject; and
a second coil unit positioned at one side in a direction opposite to the direction,
wherein the wire unit is connected to at least one of the first coil unit, the sensor unit, and the second coil unit.
Silver teaches a first coil unit (14) positioned at one side in a direction in which a sensor unit (20) is inserted into the subject ([0283, 0287], although the primary anchoring platform 14 is shown in Fig 14B, the anchoring platform shown in Fig 14B is configurable to be disposed within a blood vessel in a similar manner as shown in Fig 20A); and
a second coil unit (14) positioned at one side in a direction opposite to the direction [0283, 0287] (Fig 14B),
wherein a wire unit (910) is connected to at least one of the first coil unit (14), the sensor unit, and the second coil unit [0286] (Fig 23).

a second coil unit positioned at one side in a direction opposite to the direction,
wherein the wire unit is connected to at least one of the first coil unit, the sensor unit, and the second coil unit, because doing so would help lodge the sensor unit in the blood vessel, as recognized by Silver [0287].

Regarding claim 9, Hunter in view of Wolf, in further view of Silver teach the limitations of claim 8, however Hunter in view of Wolf do not teach the first coil unit and the second coil unit obstruct a blood flow toward the sensor unit.
Silver teaches the first coil unit (14) and the second coil unit (14) obstruct a blood flow toward a sensor unit (20) ([0283, 0287], although slightly different anchoring devices 14 are shown in Fig 20A, blood flow can obstructed by the anchoring rings shown in Fig 14B being disposed in a blood vessel 849 such that they partially occlude blood vessel 849).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Hunter in view of Wolf to have the first coil unit and the second coil unit obstruct a blood flow toward the sensor unit, because doing so would help lodge the sensor unit in the blood vessel, as recognized by Silver [0287].

Regarding claim 10, Hunter in view of Wolf, in further view of Silver teach the limitations of claim 8, and Hunter further teaches the cerebral blood vessel is a cerebral artery [0204].

Regarding claim 11, Hunter in view of Wolf, in further view of Silver teach the limitations of claim 9, however Hunter in view of Wolf do not teach the first coil unit and the second coil unit obstruct a blood flow toward the sensor unit as the first coil unit and the second coil unit autonomously expand in the cerebral blood vessel.
Silver teaches the first coil unit (14) and the second coil unit (14) obstruct a blood flow toward the sensor unit (20) as the first coil unit and the second coil unit autonomously expand (by comprising self-expanding Nitinol) in a blood vessel [0282, 0285, 0287] (Fig 20A).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Hunter in view of Wolf to have the first coil unit and the second coil unit obstruct a blood flow toward the sensor unit as the first coil unit and the second coil unit autonomously expand in the cerebral blood vessel based on the teachings of Silver, because doing so would have the predictable result of having the device self-anchor itself to a vessel after it’s been placed in the desired position, as recognized by Silver [0159].

Regarding claim 13, Hunter in view of Wolf teach the limitations of claim 1, however Hunter in view of Wolf do not teach the wire unit includes a separate information transmitting line in a wire and transmits a measurement result in respect to the pressure in the cerebral blood vessel measured by the sensor unit to the intracranial pressure measuring unit.
Silver teaches an information transmitting line in a wire (910) and transmits a measurement result in respect to the pressure in a cerebral blood vessel measured by a sensor unit (20) to an intracranial pressure measuring unit (26) [0059, 0085, 0286] (Fig 23).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Wolf as applied to claim 1 above, and further in view of US 20020035331 A1 to Brockway, et al. (hereinafter Brockway).
Regarding claim 14, Hunter in view of Wolf teach the limitations of claim 1, and Hunter further teaches:
a transmitter (wireless interface 20) for transmitting a measurement result in respect to the pressure in the cerebral blood vessel [0104, 0204] (Fig 1).
However, Hunter in view of Wolf do not teach the transmitter is positioned in a blood vessel of an arm or a neck of the subject and transmits the measurement result in respect to the pressure in the cerebral blood vessel to the intracranial pressure measuring unit.
Brockway teaches a transmitter (40) is positioned in a blood vessel of an arm or a neck of a subject and transmits a measurement result in respect to a pressure in the cerebral blood vessel to an intracranial pressure measuring unit (receiver) [0010, 0070].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Hunter in view of Wolf to have the transmitter is positioned in a blood vessel of an arm or a neck of the subject and transmits the measurement result in respect to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130085350 A1 is mentioned because it is directed to an implantable dual-loop sensing device. US 20100022896 A1 is mentioned because it discloses an intracranial pressure measuring device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791